El Juez Asociado Se. Figueeas,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los resultandos de la referida sentencia, y
Considerando: que si es indiscutible que al actor incumbe la prueba de su acción, en el presente caso se ha cumplido con ese esencial requisito, toda vez que la demandada se allanó á la demanda, y absolviendo posiciones manifestó *124categóricamente que hace más de tres anos abandonó el hogar conyugal, sin que durante ese tiempo haya dirigido ni siquiera la palabra á su esposo, y que tal actitud obedeció á disgustos y celos que siempre existían entre ellos, manifes-tación que sustancialmente se encuentra integrada por las declaraciones de dos testigos que atribuyen el abandono á la esposa Doña Mauricia Rosario Caballero.
Considerando-, que no se trata aquí de una separación de consentimiento recíproco y mutuo, como se expresa en el segundo fundamento de derecho de la sentencia apelada, sino que, por el contrario, se ha demo.strado que la esposa miró con indiferencia y desvío á la persona de su esposo, dejándolo sólo por más de dos años en el hogar que ambos consti-tuyeron, olvidándose ella del matrimonio que les obligaba á vivir unidos en ánimo y bajo un mismo techo, constituyendo todos esos actos realizados conscientemente y sostenidos con tenaz voluntad por parte de la esposa, el abandono á que se refiere el No. 5 del Artículo 164 del Código Civil reformado.
Considerando: que el allanamiento de ésta á la demanda, su confesión en el juicio y su incomparecencia ante esta Superioridad, son hechos que deciden al Tribunal á resolver sobre las costas conforme á equidad.
Vistas las disposiciones citadas, los Artículos 358, 364 y 371 de la Ley de Enjuiciamiento Civil, la regla 63 de la Orden General No. 118, serie de 1899, y la Ley de la Asamblea Legis-lativa de 12 de Marzo de 1902.
Fallamos: que revocando la sentencia apelada que dictó la Corte de Distrito de San Juan en 19 de Marzo del año anterior, debemos declarar y declaramos con lugar la de-manda de divorcio y en su consecuencia disuelto el matri-monio que en dos de.Diciembre de mil ochocientos ochenta y nueve contrajeron Don Francisco Loaiza González y Doña Mauricia Rosario. Caballero, sin hacer expresa condenación de las costas de ambas instancias.
*126Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Sulzbacher y MacLeary.